Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/11/21 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6, 8-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harmelink et al. (US 11,072,290 B2, Figures 16A-16D having priority to 1/22/19) in view of Benliyan et al. (US 2020/0180490 A1).
Regarding claim 1, Harmelink discloses an apparatus comprising: a projection member (5200, Figure 16A-16D) movable from at least a first position (Figures 16A and 16B) and a second position (Figures 16C and 16D) and from the second position to the first position; in the first position the projection members are recessed below an auxiliary surface (5102s, Figure 16D) having an outer skin 
Harmelink fails to disclose the projection including two or more projections and also fails to disclose the extended projections forming a pocket configured to retain at least one device therein. Figures 16A-16D of Harmelink show a single projection member that forms a raised flat surface for supporting the device thereon. Figures 19E and 19F of Harmelink show a plurality of projections that form a pocket, but these Figures were not part of Harmelink’s provisional application filed 1/22/19 and do not have such a priority date. Benliyan teaches that it was also known in the art to provide a plurality of projections (16) that surround an object and create a pocket that retains the object therein (see [0085). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Harmelink apparatus with a plurality of projections that form a pocket around the object, as taught by Benliyan, the motivation being to better retain the object in place and prevent it from sliding around as the vehicle moves.
Regarding claim 2, Harmelink as modified above includes the apparatus as recited in claim 1, and it would have been an obvious matter of design choice to have chosen any number of projections based on the teachings of Benliyan, in this case choosing four, collectively having a generally outer rectangular shape in the second position, where Harmelink discloses the item being a mobile phone (see col. 14 line 21), and mobile phones are known to have rectangular shapes.

Regarding claim 4, Harmelink as modified above includes the apparatus as recited in claim 1, further comprising at least one illumination source disposed adjacent to the pocket, as originally taught by Harmelink (see “light source” col. 2 lines 56-57).
Regarding claim 6, Harmelink as modified above includes the apparatus as recited in claim 1, further comprising at least one illumination source disposed adjacent to the projection members, as originally taught by Harmelink (see “light source” col. 2 lines 56-57). Examiner notes that all parts of the Harmelink apparatus can be considered “adjacent” each other.
Regarding claim 8, Harmelink as modified above includes the apparatus as recited in claim 1, further comprising at least one wireless charger disposed adjacent to the pocket (see “wireless charging device” in col. 2 line 49). Regarding the wireless charger specifically being inductive, Official Notice is taken to the fact that inductive charging is one well known and established forms of wireless charging. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the wireless charging of the modified Harmelink apparatus as an inductive charger as mere design choice.
Regarding claims 9, 10, 12, and 14-17, the method steps as claimed would be satisfied during the normal operation and use of the modified Harmelink apparatus as set forth above. The method steps do nothing more than reiterate the same structure set forth above and set for the inherent use of that structure.
6.	Claims 5, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harmelink et al. (US 11,072,290 B2, Figures 16A-16D having priority to 1/22/19) in view of Benliyan et al. (US 2020/0180490 A1) as applied above, further in view of Hansen et al. (US 2020/0369223 A1).
	Regarding claims 5, 7, 11, and 13, Harmelink discloses at least one illumination source for the support, but fails to disclose the illumination source being disposed below the auxiliary surface. Harmelink fails to specific just where the illumination source is located. Hansen teaches that it was already known in the art to provide an illumination source beneath a light transmissive surface (see 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/17/21